Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 31, 2019

                                          No. 04-19-00493-CR

                                    IN RE Dino Greg KACHOIAN

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On July 19, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 31, 2019.


                                                                   _____________________________
                                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2008-CRS-000369D4, styled The State of Texas v. Dino Greg Kachoian,
pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale, Jr. presiding.